         Case 5:15-cv-00982-DAE Document 68 Filed 08/05/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

ERIKA SANCHEZ                              §     No. 5:15-CV-982-DAE
                                           §
       Plaintiff,                          §
                                           §
vs.                                        §
                                           §
THE PRUDENTIAL INSURANCE                   §
COMPANY OF AMERICA,                        §
                                           §
      Defendant and Third-Party            §
      Plaintiff,                           §
                                           §
vs.                                        §
                                           §
ERIKA SANCHEZ, LAURE                       §
HOFFMAN MIDDLETON, and                     §
MITZI A. VIAL,                             §
                                           §
       Counterclaim Defendant and          §
       Third-Party Defendants.             §


      ORDER GRANTING MOTION TO CONFIRM ARBITRATION AWARD

              Before the Court is Plaintiff Erika Sanchez’s (“Plaintiff” or

“Sanchez”) Motion to Confirm Domestic Arbitration Award and Release SGLI

Proceeds. (Dkt. # 67.) Neither the Prudential Insurance Company of America

(“Prudential” or “Defendant” or “Third Party Plaintiff”), Laure Hoffman

Middleton (“Middleton”), nor Mitzi A. Vial (“Vial”, collectively, “Third Party

Defendants”) has objected to the Motion.

                                           1
        Case 5:15-cv-00982-DAE Document 68 Filed 08/05/19 Page 2 of 3




             On a timely filed motion to confirm a domestic arbitration award with

proper attachments, confirmation of the award is presumed unless there are

grounds for modification or vacation. 9 U.S.C. § 9. Here, the parties entered into

an arbitration agreement in November 2018. (Dkt. # 67-2.) An award was entered

on June 13, 2019, awarding 75% of the SGLI proceeds to Sanchez and 25% of the

SGLI proceeds to Middleton. (Dkt. # 67 at 3.) The instant motion was filed well

within the one-year limitation imposed by statute. 9 U.S.C. § 9. No responses or

objections were filed, and there are no grounds for modification or vacation that

have been raised to the Court.

             Accordingly, the motion is GRANTED.

                                  CONCLUSION

             Based on the foregoing, Plaintiff’s Motion to Confirm Arbitration

Award is GRANTED. (Dkt. # 67.) It is ORDERED that the June 13, 2019

Arbitration Award is CONFIRMED.

             Proceeds from the SGLI policy maintained by the late Sebastian

Hoffman shall be released in the following manner:

             Seventy-five percent (75%) of the proceeds and interest shall be

released to Erika Sanchez, by and through her attorney of record, Russell J.G.

Amsberry, and made to the Order of the Amsberry Law Firm, PLLC, 24165 IH 10

W, Ste. 217, # 230, San Antonio, Texas 78257.

                                         2
        Case 5:15-cv-00982-DAE Document 68 Filed 08/05/19 Page 3 of 3




            Twenty-five percent (25%) of the proceeds and interest shall be

released to Laure Hoffman Middleton, by and through her attorney of record, Cody

Graham, and made to the Order of Jamie Graham & Associates, PLLC, 310 S. St.

Mary’s Street, Suite 1470, San Antonio, Texas 78205.

            It is further ORDERED that any relief not specifically GRANTED

herein is DENIED.

            IT IS SO ORDERED.

            DATED: San Antonio, Texas, August 5, 2019.




                                         _____________________________________
                                         DDYLG$ODQ(]UD
                                         6HQLRUUQLWHG SWDWHV DLVWLFW JXGJH




                                        3
